Title: From James Madison to Albert Gallatin, 14 June 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept: of State, June 14th. 1808.

I have the honor to request that you cause a Warrant to be issued for Nine thousand dollars, payable out of the Mediterranean fund, in favor of James Davidson Jnr., he being the holder of the enclosed Bill for that amount drawn by Tobias Lear, Consul of the United States, at Algiers, on the Secretary of State, and dated the 31 Decr. 1807.  The said Tobias Lear to be charged accordingly on the Books of the Treasury.  I am &c.

James Madison.

